OFFICE ACTION
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The amendment filed on 14 DEC 2021 effectively canceling all examined claims drawn to the invention elected by original presentation and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
The claims filed 14 DEC 2021 are not readable on the elected invention because the originally filed claims and the set of claims filed 14 DEC are unrelated per MPEP 806.06 - Independent Inventions.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of 
The two combinations share the common feature of a planetary roller extruder section or planetary roller extruder module for cooling melts.  
The current combination further includes a die arranged at an outlet of the extruder, wherein the planetary roller extruder section or planetary roller extruder module for cooling melts is arranged immediately upstream of the die and configured to reduce a temperature of melt from a processing temperature to a discharge temperature, and wherein a distance between centerlines adjacent planetary spindles is at least 1.5 times an outer diameter of the planetary spindles.  The previously claimed combination lacked all of these features outlined in this section.
The current combination further lacks wherein the extruder comprises at least five elements selected from the group consisting of a) a choke arranged at an outlet of the planetary roller extruder section or module, b) a distance between centerlines of adjacent planetary spindles being at least equal to an outer diameter of the planetary spindles, c) a pressurized melt supply, d) a cooling section composed of several sections/modules, e) at least one section/module having a flow, during melt supply, converse to the conveying direction of the extruder, and f) cooling tubes arranged within the central spindle.  These features were prominently claimed and extensively searched in the prior combination.

Accordingly, the two combinations in their respective entirety are not disclosed as capable of use together and they have different modes of operation, different functions and different effects by virtue of each combination’s distinctive structural features. 
    PNG
    media_image1.png
    158
    974
    media_image1.png
    Greyscale

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





2 March 2022